Citation Nr: 1529020	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1947 to November 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: Combat cold injury-related: left hand peripheral neuropathy, rated 30 percent, right hand peripheral neuropathy, rated 30 percent, left lower extremity cold injury (to include left hip), rated 20 percent, right lower extremity cold injury (to include right hip), rated 20, tinnitus, rated 10 percent, and hearing loss, rated 0 percent; the combined rating (with bilateral factor) for disabilities arising from the single common etiology of cold injury in service is 80 percent, and the combined rating for all service connected disabilities is also 80 percent.

2.  The Veteran has four years of high school education, and work experience primarily involving driving and in physical labor; his service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of determining whether there is one 60 percent rated disability, or one 40 percent rated disability in pertinent combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected disabilities include left hand and right hand peripheral neuropathy, rated 30 percent, left and right lower extremity cold injury to include the hips, rated 20 percent, each,  all due to cold injury in service, tinnitus rated 10 percent, and hearing loss, rated 0 percent.  The combined rating (with bilateral factor) for the disabilities arising from the single common etiology of cold injury in service is 80 percent.  The combined rating for all service-connected disabilities is also 80 percent.  Those ratings are effective August 9, 2012 (also the date of receipt of the claim seeking TDIU).  In his August 2012 application for TDIU, the Veteran reported his last employment (as a driver/laborer for Allied Van Lines) was from 1961 to 1990.  He reports that he did not leave that job due to disability, but did report that 1990 was the year he became too disabled to work.  He further indicated that his educational background featured his having completed 4 years of high school.

On September 2013 VA audiological evaluation, the examiner opined that the Veteran's "hearing loss severity will not prevent gainful employment, especially with hearing aid use, " and also indicated that tinnitus had some degree of impact upon the Veteran's functioning, including occupational functioning, not further specified.

On September 2013 VA examination of the Veteran's extremities, he was found to have minimal arthritis in all joints, with the arthritis in the hands being of a nature attributable to the service-connected cold injuries, and it was stated that "his hand arthritis may limit[] him from doing 8hrs of repetitive hand work, but he should be able to do 4hrs with breaks."  The examiner found that the Veteran "most likely could not do physical labor due to his hands.  He may have difficulty lifting and grasping."  Also, "[h]e may have difficulty lifting and grasping," and have "some sensory changes in his hands and feet" and "weakness of his upper and lower extremities."  This opinion suggests that the service-connected disabilities prevent full-time employment of even a sedentary nature, but the VA examiner did find that the Veteran was not physically precluded from "sedentary employment part time."

The September 2013 VA examiner noted that the Veteran's cold injury residual manifestations interfered with his career as a driver as he experienced hip problems and stiffening of his hands making driving difficult, and further noted that the Veteran had decreased sensation in his upper and lower extremities, hands and feet.  The hands and feet were "purplish red," and the Veteran's knuckles were swollen; he had "weakness in strength of his upper and lower extremities."  Each of these findings was noted to be a manifestation of the service-connected cold injuries.

The January 2015 written statement from the Veteran's representative argues that "the VA examiner's conclusion regarding sedentary work is somewhat vague, and in particular does not address the functional limitations presented by the Veteran's decreased grip strength on sedentary work (e.g. , fine motor skills like writing and computer use)."

As the Veteran's cold injury residuals of the four extremities share a common etiology and are rated a combined 80 percent and his combined rating for service connected disabilities is 80 percent, he meets the schedular rating percentage requirements for TDIU in 38 C.F.R. § 4.16(a).  The question remaining (and dispositive) is whether the  service connected disabilities render him incapable of participating in regular substantially gainful occupation consistent with his education and work experience.

It is not in dispute that due to his service-connected disabilities the Veteran is precluded from strenuous types of employment, i.e., requiring physical exertion, prolonged standing or walking, or full strength of his extremities and grip.  Consequently, what remains for consideration is whether or not the service connected disabilities also preclude gainful sedentary employment consistent with his education and work experience.

The VA medical opinion provider has opined that the Veteran's disabilities do not render him incapable of part-time sedentary employment, although conceding that the Veteran may not be able to work with his hands for 8 hours at a time, and may be limited to 4 hours (and even then requiring breaks).  The Board's analysis then turns to whether the Veteran has any training or experience that would qualify him for the less physically demanding forms of sedentary employment that would accommodate shifts limited to four hours (with breaks) of repetitive hand use.  There is nothing in the record that shows he is so qualified.  He has indicated that all of his employment experience has been in physically demanding occupations requiring extended periods using his hands as well as his lower extremities.  Furthermore, his education is limited to four years of high school, apparently completed more than 60 years ago, which cannot reasonably be found to have trained him for an office position.  There is likewise nothing in the record to indicate that he has other skills (computer competency/conversational) adaptable to jobs in information technology, telephone sales/consultation, or other such forms of employment.

In summary, the evidence in the record reflects that due to his service connected disabilities the Veteran is precluded from participating in any regular substantially gainful employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. §§ 3.102, 4.3), the Board finds that a TDIU rating is warranted.


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


